Citation Nr: 0212997	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  00-00 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).

(The reopened claim of service connection for PTSD will be 
the subject of a later decision.)  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs







ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to February 
1971, including in the Republic of Vietnam from March 1970 to 
February 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision by the RO that 
denied the veteran's claim of service connection for PTSD.  

Although the RO has developed the issue on appeal as though 
it was an original claim of service connection, the Board 
finds that this treatment of the veteran's claim is not 
entirely appropriate.  

The records show that the RO denied his claim of service 
connection for PTSD in a March 1997 rating decision.  
Although the veteran was given written notification of this 
determination that same month, a timely appeal was not 
thereafter received.  The rating decisions, therefore, became 
final.  See U.S.C.A. § 7105 (West 1991).  

As a result, the veteran's current application must be 
considered a petition to reopen the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (2001).  

Consequently, the issue on appeal has been stated as set 
forth on the first page of this document.  

Additionally, the Board notes that the veteran was scheduled 
for a hearing at the RO, but failed to report.   

It is noted that the Board is undertaking additional 
development on the reopened claim of service connection for 
PTSD, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  

After giving the notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing this issue.  



FINDINGS OF FACT

1.  In March 1997, the RO denied the veteran's claim of 
service connection for PTSD; the veteran did not appeal from 
this decision.  

2.  The new information added to the record since the March 
1997 decision includes evidence that is relevant and 
probative to the issue at hand, and is so significant it must 
be considered in order to fairly decide the merits of the 
claim.  



CONCLUSION OF LAW

New and material evidence has been submitted, since the March 
1997 rating decision, to reopen the claim of service 
connection for PTSD.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. §3.156(a) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the veteran filed an original claim for service 
connection for PTSD in August 1996.  

In a rating decision, dated in March 1997, the RO denied the 
veteran's claim because there was no credible evidence 
supporting that an inservice stressor occurred.  The veteran 
did not appeal and this decision became final.  

A claim will be reopened if new and material evidence has 
been submitted since the last final decision on the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard 
for determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

In Elkins v. West, 12 Vet. App. 209 (1999), as since modified 
by the Veterans Claims Assistance Act of 2000, VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally decided claim reopened under 38 U.S.C.A. § 5108.  

VA must then proceed to evaluate the merits of the claim, but 
only after ensuring that the duty to assist under the 
Veterans Claims Assistance Act of 2000 has been fulfilled.  
See generally, Elkins, 12 Vet. App. at 218-19; Veterans 
Claims Assistance Act of 2000.  

The Board notes that, while changes have been made under the 
VCAA in regard to 38 C.F.R. § 3.156(a), the new regulation 
does not apply in this case because the veteran's claim to 
reopen a finally decided claim was not received on or after 
August 29, 2001.  Duty to Assist, 66 Fed. Reg. 45620, 45620 
(Aug. 29, 2001).  

In the case at hand, the evidence available for the RO's 
consideration in March 1997 included service medical records, 
which revealed no subjective complaints or objective findings 
of PTSD, and a September 1996 VA examination report, which 
diagnosed the veteran with moderate to severe PTSD.  

Furthermore, the evidence included VA outpatient treatment 
records dated August through October 1996, also diagnosing 
the veteran with PTSD related to witnessing the death of 
others, fearing for his own safety, and constant memories of 
his experiences in Vietnam.  

In April 1998, the veteran applied to reopen his claim of 
service connection for PTSD.  

The additional evidence received since the March 1997 
decision includes VA treatment records from August 1996 
through November 1999 and information regarding the veteran's 
claimed stressors in support of his claim.  

The VA treatment records show treatment for chronic severe 
PTSD.  Specifically, the records show that the veteran 
suffered from intrusive recollections of traumatic events, 
which restricted his activities of daily living.  

Furthermore, in December 1998, the veteran submitted 
information regarding the claimed stressors in support of his 
claim.  Particularly, the veteran claimed that, as a radio 
operator, he encountered incoming mortar and sniper fire and 
witnessed many people being shot.  

The Board finds, on review of the additional material now of 
record, that new evidence has been presented that is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of service 
connection for PTSD.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for PTSD, the appeal to this 
extent is allowed subject of further development.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

